******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   TANYA ZAPPOLA v. DOMINICK ZAPPOLA, JR.
                (AC 36725)
                  Sheldon, Keller and Norcott, Js.
    Submitted on briefs May 20—officially released August 4, 2015

(Appeal from Superior Court, judicial district of New
                Haven, Munro, J.)
  James F. Cirillo, Jr., filed a brief for the appellant
(defendant).
  Robert K. Walsh filed a brief for the appellee
(plaintiff).
                          Opinion

   PER CURIAM. The defendant in this marriage disso-
lution action, Dominick Zappola, Jr., appeals from the
judgment of the trial court rendered in part in favor of
the plaintiff, Tanya Zappola, on the plaintiff’s postjudg-
ment motion for contempt. On appeal, the defendant
claims that (1) the court lacked subject matter jurisdic-
tion over the parties’ dissolution judgment, which was
rendered in New York and subsequently domesticated
in Connecticut; (2) the court lacked personal jurisdic-
tion over him because, inter alia, he resides in New
York; (3) the court improperly determined that the par-
ties’ prenuptial agreement was not valid and enforce-
able;1 (4) the court improperly denied his request for a
stay or a judgment of dismissal due to the pendency of
bankruptcy proceedings involving the subject property;
and (5) the court improperly determined that his failure
to pay sums due under the dissolution judgment in
favor of the plaintiff constituted wilful contempt. The
defendant’s brief is inadequate, and, thus, we decline
to review his claims. Accordingly, we affirm the judg-
ment of the trial court.
   A New York court rendered judgment dissolving the
parties’ marriage in July, 2007, and entered related
financial orders. On September 23, 2009, the plaintiff
filed a motion for contempt in the Superior Court for
the judicial district of New Haven, seeking enforcement
of the financial orders.2 On October 23, 2009, the defen-
dant filed a motion to dismiss, in which he argued that
the court lacked personal jurisdiction over him and
lacked subject matter jurisdiction over the plaintiff’s
motion for contempt. On September 8, 2010, the trial
court, Hon. James G. Kenefick, Jr., judge trial referee,
held a hearing on the defendant’s motion to dismiss,
and subsequently denied the motion. On September 25,
2013, the defendant filed a second motion to dismiss.
Thereafter, the court, Munro, J., rendered judgment for
the plaintiff in part,3 denying the defendant’s second
motion to dismiss on the ground that it was a ‘‘rehash
of the [first] motion and facts that were before Judge
Kenefick in 2010,’’ finding the defendant in contempt
of the New York judgment, and entering additional
financial orders to enforce that judgment. The defen-
dant subsequently filed this appeal.
   Practice Book § 67-4 prescribes the required compo-
nents of an appellant’s brief. It is necessary to this
court’s review of a party’s claims on appeal that his brief
contain, inter alia, argument and analysis regarding the
alleged errors of the trial court, with appropriate refer-
ences to the facts bearing on the issues raised. See
Practice Book § 67-4 (d). The defendant’s brief is com-
pletely devoid of those required components.
  ‘‘It is well settled that [w]e are not required to review
claims that are inadequately briefed. . . . We consis-
tently have held that [a]nalysis, rather than mere
abstract assertion, is required in order to avoid aban-
doning an issue by failure to brief the issue properly.
. . . [F]or this court judiciously and efficiently to con-
sider claims of error raised on appeal . . . the parties
must clearly and fully set forth their arguments in their
briefs. We do not reverse the judgment of a trial court
on the basis of challenges to its rulings that have not
been adequately briefed. . . . The parties may not
merely cite a legal principle without analyzing the rela-
tionship between the facts of the case and the law
cited. . . . [A]ssignments of error which are merely
mentioned but not briefed beyond a statement of the
claim will be deemed abandoned and will not be
reviewed by this court.’’ (Internal quotation marks omit-
ted.) Clelford v. Bristol, 150 Conn. App. 229, 233, 90
A.3d 998 (2014).
  The defendant has presented this court with an inade-
quate brief. Accordingly, we decline to review the
claims raised in the defendant’s appeal.
      The judgment is affirmed.
  1
     Although the defendant claims that the court determined that the prenup-
tial agreement was not valid and enforceable, our review of the court’s
memorandum of decision reveals the court concluded that there was no
pending matter that required the court to interpret the agreement and,
therefore, the defendant’s claim regarding the prenuptial agreement was
moot.
   2
     On September 22, 2009, the parties’ dissolution judgment was domesti-
cated in Connecticut, and thereby made enforceable under General Statutes
§ 46b-71.
   3
     The court denied the plaintiff’s request to have the defendant incar-
cerated.